Citation Nr: 1452288	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-31 566A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 7, 2007, for the assignment of a 10 percent rating for headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO in Philadelphia, Pennsylvania, currently has original jurisdiction over the Veteran's claim. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  During the hearing, the Veteran received assistance from a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an effective date earlier than August 7, 2007, for the assignment of a 10 percent rating for headaches.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

The record reflects that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  In October 2008, SSA indicated that it was unable to locate the medical records pertaining to the Veteran's claim.  Upon review, however, there is no indication that an attempt was made to obtain the legal documents associated with the Veteran's claim for SSA benefits.  Accordingly, remand is necessary in order to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  Although the legal determinations of the SSA are not binding upon the Board, they may still tend to prove when it was first factually ascertainable that the Veteran's condition increased in severity, which could affect the effective date assigned for this claim.  Accordingly, obtaining these documents is necessary to ensure that the agency has a complete factual picture before deciding the appeal.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from SSA all documents pertaining to any application by the Veteran for SSA disability benefits, including any decisions and/or determinations.  In this capacity, the AOJ is advised that the RO's October 2008 request for SSA records suggests that the Veteran's VA claims file number and his Social Security number are different.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



